Citation Nr: 1643496	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss before November 14, 2014 and in excess of 50 percent for service connected bilateral hearing loss beginning on November 14, 2014.


REPRESENTATION

Appellant represented by:	Mary M. Long, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board previously remanded these claims in January 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder had its onset in service or is otherwise shown to be related to his active service. 

2.  For the period prior to November 14, 2014, the Veteran's hearing loss disability had been manifested by Level V hearing in the left ear and Level VI hearing in the right ear.   

3.  For the period beginning on November 14, 2014, the Veteran's hearing loss disability has been manifested by Level VIII in the left ear and Level IX hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125(a) (2015).

2.  The criteria for a disability rating for bilateral hearing loss rating in excess of 20 percent before November 14, 2014 and in excess of 50 percent beginning on November 14, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See September 2010 VCAA correspondence and the November 2014 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  With respect to his hearing loss examination, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

In compliance with the remand directives, the Veteran was afforded additional examinations for both his psychiatric conditions and his hearing loss.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The February 2014 Disability Benefits Questionnaire diagnosed the Veteran with anxiety disorder, not otherwise specified.  The subsequent September 2015 Disability Benefits Questionnaire diagnosed the Veteran with other specified anxiety disorder.  The first element, existence of a present disability, is therefore satisfied.

As to the second element, the in-service incurrence, the service treatment records are negative as to any reports of psychiatric issues.  However, at the November 2014 Board hearing, the Veteran described experiencing a storm while aboard a ship going to Okinawa, Japan.  He described the ship going down into large swells in the water and taking a 36 degree roll at one point.  He found the experience was very scary and he continues to think about it all the time.  He reported experiencing nightmares related to the experience as well as times where he will just lay awake and think about what happened.  The Veteran is competent to report experiences that occurred during service and the Board finds that his statements regarding the presence of fear during service is credible.  The second element of service connection is therefore demonstrated.

Relating to the third prong of the service connection claim, a causal relationship between the present diagnosis and service, a medical opinion was obtained in September 2015.  The examiner opined it was at least as likely as not that the Veteran's anxiety disorder was incurred in or caused by his service.  In support of that opinion, the examiner stated the Veteran described mild symptoms related to his intrusive memories of fearing that he would die onboard his ship in a severe storm at sea.  As he reported no prior history of anxiety, the examiner stated that there was no other more likely reason for his mild anxiety than this in-service experience.  



The Board acknowledges the lack of psychiatric concerns documented in-service.  There is also the lengthy period of time without a psychiatric complaint or treatment following discharge from service.  This evidence is against a finding that the nexus element is met.  

Weighed against this unfavorable evidence is the favorable evidence consisting of the Veteran's experience of fear that he would die onboard his ship in a severe storm at sea during service, the September 2015 examiner's opinion, which found a positive nexus between his present anxiety symptoms and his service, and the Veteran's wife's testimony regarding the change she noticed in the Veteran following service.  Specifically, at the November 2014 Board hearing, the Veteran's wife testified she noticed a difference in the Veteran when he returned from service.  She stated he was more withdrawn.  While he did not seek psychiatric treatment until recently, she stated the Veteran was unaware that the VA would treat him so he kept his feelings to himself.  The Board finds that the evidence is at least in equipoise as to whether his anxiety is related to service, and thus, giving the benefit of the doubt to the Veteran, finds that the nexus element is met.  As all three elements are met, the appeal must be granted as to entitlement to service connection for an anxiety disorder.

Although service connection is being granted for anxiety disorder, the Court has indicated that this would not necessarily preclude a separate grant of entitlement to service connection for PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381   (Fed. Cir. 2009) (held that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability). The symptoms of all psychiatric impairment, however, would be considered together in the assignment of one disability rating that contemplates all psychiatric symptoms.

In any event, throughout the course of the appeal, despite ongoing treatment, the Veteran has never been diagnosed with PTSD.  The February 2014 Disability Benefits Questionnaire found the Veteran does not have a diagnosis of PTSD.  The examiner did note that while the Veteran does not meet the full criteria for PTSD at this time, he may have had PTSD in the past.  However, as indicated, there is no objective medical evidence in the record that provides such a diagnosis during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet App 319 (2007).  Without sufficient evidence that the Veteran has PTSD, that portion of the claim must be denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f). 

Increased Rating

Procedurally, service connection was granted in a September 2004 rating decision and a noncompensable disability evaluation was assigned effective May 28, 2004.  In August 2010, the Veteran submitted a claim contending his hearing loss had worsened.  Following the increased rating claim, the November 2010 rating decision increased the Veteran's disability evaluation of bilateral hearing loss from noncompensable to 20 percent effective August 16, 2010.  Thereafter, following the January 2015 Board remand, a December 2015 rating decision increased the Veteran's disability rating for bilateral hearing loss to 50 percent effective November 14, 2014.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 , Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 .

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100. "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2015). Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b).


An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85 (a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

An November 2010 VA examination yielded the following audiological results: pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 45, 65, 80, and 85, for an average of 68.75, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 45, 60, 65, and 75, for an average of 61.25.  The speech recognition score, using the Maryland CNC Test, was 72 percent in the right ear and 70 percent in the left ear.

A private hearing examination was received in the record in November 2014.  There is no indication that the examination was performed under Maryland CNC guidelines, as required under 38 C.F.R. §  4.85.  Such renders the audiological results inadequate.  

An August 2015 VA examination yielded the following audiological results: pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 45, 70, 85, and 90, for an average of 72.5, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 55, 70, 70, and 75, for an average of 67.5.  The speech recognition score, using the Maryland CNC Test, was 36 percent in the right ear and 44 percent in the left ear.

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA treatment records in November 2010 are applied to Table VI, the numeric designation of hearing impairment is level VI for the right ear and level V for the left ear.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 20 percent.  See 38 C.F.R. § 4.85, DC 6100. 

When the August 2015 VA examination results are applied to Table VI, the numeric designation of hearing impairment is level IX for the right ear and level VIII for the left ear.  These designations result in a 50 percent disability rating when applied to Table VII. 

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable with respect to the right ear.  There is no showing that Veteran had an exceptional pattern of hearing loss at any time.  However, while the results of the August 2015 examination show that the Veteran met the requirements of 4.86a (all four frequencies at 55dB or more), application of 4.86a would not yield a greater benefit.  He would actually have level V hearing impairment.

Consideration is given to the Veteran's statements regarding the severity and effects of his hearing loss.  The Veteran reported to the November 2010 VA examiner that he had difficulty understanding verbal commands in a work environment as well as difficulty hearing and understanding the television, conversations and the telephone.  In the July 2011 VA Form 9, the Veteran reported his hearing loss caused him many difficulties in his daily life.  For instance, he cannot hear others speaking to him in an environment where there is background noise.  He must ask them to repeat what they say and it caused him much embarrassment to not be able to hear and understand them.   Even with hearing aids, he can hear voices but cannot discern the words being spoken.  He especially has difficulty hearing his wife which causes arguments relating to communication.  The Veteran also reported experiencing safety concerns when driving because he cannot hear ambulances until they are close, bells for railroad crossing or other drivers honking their horns.  Similarly, at the August 2015 VA examination he reported he has difficulty hearing normal conversations.  He is competent to make these statements. 

However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss met the standard for a 20 percent disability rating prior to November 14, 2014 but not higher.  Thereafter, the Board finds the Veteran's degree of bilateral hearing loss worsened, as testified to in the November 2014 hearing, and met the standard for a disability rating of 50 percent beginning on November 14, 2014 but not higher.  Fenderson v. West, supra.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In addition, the Board notes that the Veteran's bilateral hearing loss disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321 (b)(1).

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321 (b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for the assignment of an extra-schedular disability rating is not warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for an anxiety disorder is granted.

Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss before November 14, 2014 and in excess of 50 percent for service connected bilateral hearing loss beginning on November 14, 2014, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


